991 F.2d 806
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Larry Dale FOWLER, Defendant-Appellant.
No. 92-5094.
United States Court of Appeals, Tenth Circuit.
April 15, 1993.

Before SEYMOUR, ANDERSON and EBEL, Circuit Judges.*
ORDER AND JUDGMENT**
EBEL, Circuit Judge.


1
On January 23, 1992, the appellant, Larry Dale Fowler, plead guilty to a violation of 18 U.S.C. § 922(g)(1), felon in possession of a firearm.   It appears that on January 1, 1991, the appellant robbed a convenience store in Tulsa, Oklahoma using a 22-caliber rifle.   He fled the scene in a van.   Shortly thereafter, a Tulsa police officer came upon the van and, using his lights and siren, attempted to pull it over.   A high speed chase ensued during which time the appellant went through red lights at intersections.   The chase ended when the appellant wrecked the van.   He was eventually apprehended hiding in some bushes and the rifle was recovered from the vehicle.


2
The appellant argues on appeal that his sentence was erroneously enhanced by two levels for reckless endangerment during flight according to U.S.S.G. 3C1.2.1  He asserts that, because the identity of the people who were placed at substantial risk of death or serious bodily injury was not known, the court could not have made a reliable assessment of the risks that they were facing.   We find this argument to be frivolous.2


3
Accordingly, the sentence imposed by the district court is AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 Section 3C1.2 of the November 1, 1991 United States Sentencing Guidelines provides:
Reckless Endangerment During Flight
If the defendant recklessly created a substantial risk of death or serious bodily injury to another person in the course of fleeing from a law enforcement officer, increase by 2 levels.


2
 The Assistant Federal Public Defender has filed a motion to withdraw as counsel of record on the grounds that the appeal is frivolous and there are no other potentially meritorious issues on which to base an appeal.   Because we likewise find the appeal to be frivolous, the Assistant Federal Public Defender's motion is granted.   See Anders v. California, 386 U.S. 738 (1967);   Ellis v. United States, 356 U.S. 674 (1958)